Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153505                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153505
                                                                    COA: 330907
                                                                    Oakland CC: 2010-232531-FC
  EDDIE BROWN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 24, 2016
  order of the Court of Appeals is considered. We DIRECT former appellate counsel,
  Michael A. Faraone, to file a supplemental brief addressing the reason(s) for his failure to
  file in the Court of Appeals, on direct review, a delayed application for leave to appeal
  within the deadlines set forth in former MCR 7.205(F), currently MCR 7.205(G).
  Counsel shall file the supplemental brief within 28 days of the date of this order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2017
           s0123
                                                                               Clerk